Title: To George Washington from Alexander Davidson, 7 June 1783
From: Davidson, Alexander
To: Washington, George


                  
                     (Copy)
                     Sir
                     
                        7 June 1783
                     
                  
                  At an early period of the contest in which you have been so gloriously engaged, our sentiments fully met those of the Americans, & tho’ we long doubted the event, our warmest wishes were ever on the side of freedom.  Viewing with regret the oppressive scenes of misery under which our Native Country has long groaned without hopes of redress, & seeing the same direfull principle of Despotic sway pervading all the Courts & Countries of the World; we rejoiced to hear that the Spirit of America had risen superior to the proud menaces of both Regal & Ministerial oppression, had thrown off the galling yoke  of slavery & nobly spurned the fetters that were to bind her in all cases  whatsoever.  Your situation, however, compared with that of Great Britain, for a long time damped our hopes & caused many anxious fears.  We could not conceive how an infant Country, scarcely known but as appendage of a great Empire, unconnected among themselves, unprovided for War & without discipline could cope with an Ancient, powerfull & Victorious Nation; nor was it less difficult to imagine, who wou’d lead those unexperienced tho’ zealous Bands to freedom & Independence, against the Artfull maneuvres of experienced Commanders & the infernal schemes of the selfish & disaffected.
                  But when we were informed that your Excellency, in obedience to your Country’s call, had undertaken the Arduous task, & nobly embarked in the Sacred cause of Liberty, rejecting every emolument which you might in justice have claimed for such signal & important services, such a singular and disinterested conduct, as an happy omen of American success, revived our Expectations & filled us with a kind of veneration for such a Character.  And when you astonished the World by uniting the jarring interests & opinions of thirteen different States, engaging by your manly prudence & mild address the affections of foreigners from various nations of Europe & even forcing approbation from the callous hearts of your inveterate enemies; your perseverence thro’ the darkest scenes without despondence or murmuring, combating every difficulty which inclement seasons and the wants of a brave but distressed army could lay in your way, and at last rising victorious over the best appointed Troops and Generals of high fame in the military line; we were lost in admiration of that Wisdom, Magnanimity & Perseverance which by triumphing over every danger has established the Liberties of the United States on the most honorable & permanent Basis.  Upon this happy Revolution, we have embraced the first opportunity to convince you of our unfeigned Esteem & the particular Share we take in whatever tends to the honor and happiness of N. America.
                  But your exertions have not only vindicated the freedom of your Country but have also shed their benign influences over the distressed Kingdom of Ireland.  To you Sir in the Course of a gracious Providence which in a conspicuous manner has protected your person & blessed your Counsels, do we acknowledge ourselves indebted for our late happy deliverance from as banefull a system of Policy as ever disgraced the rights of mankind.  With the Sincerest pleasure therefore we mention our affectionate congratulations on an event which has crowned America with Sovereignty & Independance, blessings so essential to the safety & happiness of a People, & humbly request that your Excellency will permit us to express the joy we feel on the happy return of peace & the sincerest wishes that your Country may become more & more prosperous, increase in lustre & glory, & subsist to the latest ages.
                  And that you Sir may long live to enjoy the fruits of your wisdom & magnanimity, to be a terror to Tyrants & shine forth as a glorious example of disinterested virtue & future Patriotism is and will be the constant prayer of your much obliged most obedient & most devoted Humble Servants
                  
                     Sign’d in the name of the Society
                     by Alexr Davidson Chairman
                  
               